TAYLOR, Judge.
The third line of the plaintiff’s tract is described in the patent under which he claims, So h$ Jdasi VÍ7 poles to an oak, thence southwardly along the veri-aus courses of ike river to the first station. — —«The third line it is contended extends to Use river, because the river is the boundary called for between the corner of the third line, and the beginning. This as an abstrae!, proposition is traev, but then there is evidence that an oak actually stands at the spot where the 179 poles end j and a southwardly course from thence ■will strike the river at a small distance, and the river from tli? point where it is intersected by a line iron the oak to the near-et.t part of the river runs southwardly to the beginning. If the line be not stopped at the oak, but is extended to the river, the course of the river from, thence will not be a southwaidly but a west-vrardly course till we get opposite the oak, and ihcu southwardly. If the jury believe, the oak to have been made the point of termi-MDir.atiosi when die original survey wuo made, they should mak-i it the bouuda.y now.
Verdic: accordingly.